UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 CHRISTOPHER SWANSON and JEFF
 PRINTZ,

                Plaintiffs,
                                                           Civil Action No. 15-1635 (RDM)
        v.

 MARINA MARTINS,

                Defendant.


                          MEMORANDUM OPINION AND ORDER

       This case is before the Court on Plaintiffs’ motion for attorneys’ fees. Dkt. 17. The

Court previously granted Plaintiffs’ motion for entry of default judgment and awarded monetary

damages, but deferred ruling on their request for attorneys’ fees in light of the D.C. Circuit’s

opinion in Eley v. District of Columbia, 793 F.3d 97 (D.C. Cir. 2015), and the need for Plaintiffs

to further support the billing rates contained in their request. Plaintiffs have withdrawn their

request for $75 per hour for administrative staff time, Dkt. 17 at 1, and have provided additional

evidence of the rates prevailing in the community for similar legal services. The Court is thus

now in a position to GRANT in part and DENY in part Plaintiffs’ petition for attorneys’ fees.

       In its earlier opinion, the Court concluded that Plaintiffs had justified the number of hours

expended in litigating this case and had delegated tasks to the more junior attorney or paralegal

where appropriate. Swanson v. Martins, --- F. Supp. 3d ---, 2017 WL 123722, at *2 (D.D.C. Jan.

11, 2017). Plaintiffs’ counsel also attested that the fees charged in this case were “customary for

similar cases handled by [his] firm.” Dkt. 10-5 at 2 (Valkenet Decl. ¶ 12). And, significantly,

Plaintiffs sought fees below the rates set out in the Laffey Matrix, which is “the most commonly
used schedule of prevailing rates for lawyers who practice complex federal litigation.” Swanson,

2017 WL 123722, at *3 (citation and alterations omitted). Nevertheless, in light of the D.C.

Circuit’s guidance in Eley that a district court should not award attorneys’ fees based on only the

Laffey Matrix, the “lawyers’ verified time sheets,” and the “lawyer’s verified statement that he

charged his paying clients the rates in the . . . Laffey Matrix,” the Court deferred decision on

Plaintiffs’ fee petition to allow for the submission of additional evidence that the “requested rates

[we]re in line with those prevailing in the community for similar services.” Swanson, 2017 WL

123722, at *3 (quoting Eley, 793 F.3d at 104) (alterations in original).

       Plaintiffs have now submitted additional evidence regarding the rates prevailing in the

legal community for similar services by lawyers of “reasonably comparable skill, experience,

and reputation.” Blum v. Stenson, 465 U.S. 886, 895 n.11 (1984). In particular, they point to

Judge Lamberth’s award of fees in Beck v. Test Masters Educational Services, Inc., 73 F. Supp.

3d 12 (D.D.C. 2014). There, lead counsel for the plaintiffs had nineteen years of experience at

the time of the fee petition and sought compensation based on hourly rates that ranged from $295

to $485. Beck, No. 04-cv-1391, Dkt. 203-1 at 1, 12 (D.D.C. Jan 31, 2014) (Zavareei Decl. ¶¶ 3,

34). A more junior lawyer in that matter, who was four to five years out of law school, billed her

time at $250 per hour. Id. at 16 (Zavareei Decl. ¶ 44). The highest rate charged by a paralegal in

that case was $85 per hour, substantially below the then-applicable Laffey rate of $145 per hour.

Id. at 17 (Zavareei Decl. ¶ 46).

       Judge Lamberth granted the fee petition, concluding that “the rates [requested] are

reasonable and customary for the D.C. community” and noting “[a]lmost all of the rates

requested by plaintiffs are below the accepted Laffey rate.” Beck, 73 F. Supp. 3d at 18 & n.5.

This evidence provides the necessary support for the proposition that Plaintiffs’ attorneys, who



                                                 2
have similar levels of experience to the attorneys in Beck and charged similar fees, see Swanson,

2017 WL 123722, at *3, seek fees in line with those prevailing in the community for similar

legal services. The fee award that Judge Lamberth sustained in Beck, however, does not support

a rate of $150 per hour for law clerk and paralegal time, which Plaintiffs seek in this case. Dkt.

10-5 at 2 (Valkenet Decl. ¶ 9). Because Plaintiffs do not offer any alternative evidence of the

prevailing rate for comparable paralegal/law clerk services, the Court will reduce the rate sought

for paralegal/law clerk time to $85 per hour, in line with Beck. Plaintiffs claim 17.6 hours of law

clerk time, leading to a total award of $1,496 for that time.

       Accordingly, Plaintiffs’ supplemental motion for attorneys’ fees, Dkt. 17, is GRANTED

in part and DENIED in part. Plaintiffs are hereby awarded attorneys’ fees in the amount of

$13,466, which represents the initial total claimed of $14,805, less 2.6 hours of administrative

time at $75 per hour and a $65 per hour reduction in law clerk time for 17.6 hours.

       SO ORDERED

                                                                /s/ Randolph D. Moss
                                                                RANDOLPH D. MOSS
                                                                United States District Judge

Date: April 7, 2017




                                                  3